Exhibit 10.21

DESCRIPTION OF THE

SIRONA DENTAL SYSTEMS, INC.

2009 EXECUTIVE BONUS PLAN

 

1. Purpose. The purpose of the Executive Bonus Plan (the “Plan”) is to provide
to senior executive officers selected by the Executive Compensation Committee of
the Board of Directors of the Company (the “Committee”) cash bonus compensation
that is (1) performance based and (2) competitive at target performance with the
cash bonuses paid to similarly situated senior executives. The Plan replaces the
cash bonus compensation component of total compensation used in prior years for
the participants of the Plan, such as the Company’s EVA Plan or the cash bonuses
paid pursuant to such participant’s employment agreement.

 

2. Administration. The Plan is administered by the Committee. The Committee
determines target Plan performance metrics based upon budgetary estimates of
financial performance approved by the Board of Directors in the first quarter of
each fiscal year. The Committee determines the target bonus amount (the “Target
Bonus”) of each participant as a percentage of such participant’s base annual
salary. The Committee also determines the percentage of Target Bonus payable to
each participant at performance levels above and below target performance for
each of the metrics described below on an annual basis. The Committee may amend
the Plan from time to time, in its sole discretion.

 

3. Financial Performance Metrics. The financial performance metrics used to
measure and reward performance under the Plan have two major components: a
Revenue Metric and an Adjusted EBITDA Metric.

 

  (a) Revenue Metric. The Revenue Metric is the Company’s fiscal year revenue,
as reported in its financials. The Revenue Metric is given a weighting of 25% in
calculating each participant’s bonus. That means, in the event that the actual
fiscal year Revenue Metric achieves target, each participant will receive 25% of
his or her Target Bonus. Each participant will receive greater or less than the
25% of Target Bonus to the extent the Revenue Metric exceeds or is less than the
revenue target. Participants may receive no more than twice their 25% (or a
total 50%) of Target Bonus due to actual fiscal year revenue.

 

  (b) Adjusted EBITDA Metric. The Adjusted EBITDA Metric has been determined by
the Committee to be fiscal year net income as reported by the Company in its
financials, subject to certain adjustments and items determined by the
Committee. If the fiscal year Adjusted EBITDA Metric achieves target, each
participant will receive 75% of his or her Target Bonus. Each participant will
receive greater or less than the 75% of Target Bonus to the extent the Adjusted
EBITDA Metric exceeds or is less than the adjusted EBITDA target. Participants
may receive no more than twice their 75% (or a total 150%) of Target Bonus due
to actual fiscal year adjusted EBITDA.



--------------------------------------------------------------------------------

4. Calculation of Bonus Award. The bonus awards for all participants in the Plan
is calculated with the same method.

Fiscal year cash bonus = bonus earned due to actual fiscal year Revenue Metric
performance + bonus earned due to actual fiscal year Adjusted EBITDA Metric
performance. There are no elements of individual performance considered in
determining any award.

The Committee has determined for FY 2009 that the Target Bonus amounts set forth
below for each participant will be used to calculate his or her actual FY 2009
bonus earned.

 

      Participant      

  

        Target Bonus Amount        

Jost Fischer

   84% of annual base salary

Simone Blank

   59% of annual base salary

Jeffrey Slovin

   59% of annual base salary

Theo Haar

   58% of annual base salary

 

5. Termination of Employment or Change in Control. There are no payments to any
person upon termination of employment (for any reason) or upon a change in
control of the Company pursuant to the Plan, however, participants may be
eligible for such payments under their employment or other agreements with the
Company.

 

6. Payment. The Committee shall determine the amount earned based upon the
Company’s audited financial statements and payment shall be made to participants
in the calendar year that includes the end of the relevant fiscal year and
within 10 days of the Committee’s determination of the amount earned.

 

2